DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 16/376,523, filed April 5, 2019, entitled "Methods to Communicate Parameters Across Multiple Component Carriers of a Carrier Aggregation for Sidelink Communication," now U.S. Patent No. 10,813,062, which claims priority under 35 USC 119(e) to United States Provisional Patent Application Serial No. 62/653,729, filed April 6, 2018. 

Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated September 24, 2020. Claims 1-20 have been canceled; claims 21-40 are new. Claims 21-40 are currently pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
6.	Claim 36 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 36, it recites, “The non-transitory memory medium of claim 21, wherein one of the CCs of the plurality of CCs are periodically reselected for transmission of the SLSS and the PSBCH in accordance with a period, wherein the period is preconfigured by a network, predefined by a protocol, or determined autonomously based on SLSS detection statistics.”
Claim 21 recites, “An apparatus, comprising: 
at least one processor, configured to cause a User Equipment (UE) configured for sidelink operation in accordance with a carrier aggregation (CA) of a plurality of component carriers (CCs) to: 
receive a sidelink synchronization signal (SLSS) on each of one or more selected CCs in a subframe, wherein the SLSS is for synchronization with other UEs for the sidelink operation; 
receive …”
The examiner objects the usage of the beginning term of claim 36, i.e., “The non-transitory memory medium of claim 21” as indicated in italics above, since claim 21 is an apparatus claim.
After looking into the claim sets and the specification, apparently there is a typographic error regards to the claim dependency and claim 36 might depend from claim 32.
A proper correction is anticipated.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 21-40 are rejected under 35 U.S.C. 112(b).
Regarding claim 21, it recites, “An apparatus, comprising: 
at least one processor, configured to cause a User Equipment (UE) configured for sidelink operation in accordance with a carrier aggregation (CA) of a plurality of component carriers (CCs) to: 
receive a sidelink synchronization signal (SLSS) on each of one or more selected CCs in a subframe, wherein the SLSS is for synchronization with other UEs for the sidelink operation; 
receive a physical sidelink broadcast channel (PSBCH) on the selected one or more CCs in the same subframe used for transmission of the SLSS, wherein the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation; and 
receive one or more physical sidelink shared channels (PSSCHs) in accordance with the carrier aggregation, wherein the PSSCHs are transmitted on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs.”

Regards to the term “receive a sidelink synchronization signal (SLSS)” that is the first receiving function as indicated in italics above, it is not defined as where the SLSS is come from. In other words, what is the sending party of the SLSS? 
Consequently, it is rejected under 35 U.S.C. 112(b) as not particularly pointing out and distinctly claiming the subject matter which the applicant regards as his/her invention
Same rational applies to the usage of the second and the third functions, i.e., the terms “receive a physical sidelink broadcast channel (PSBCH)” and “receive one or more physical sidelink shared channels (PSSCHs)” as indicated in italics above.
Claims 32 and 37 are rejected for the same reason.
Claims 22-31, 33-36, and 38-40 are rejected since they all depend from claim 21, 32 or 37.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,062. 
Claim 21 recites, “An apparatus, comprising: 
at least one processor, configured to cause a User Equipment (UE) configured for sidelink operation in accordance with a carrier aggregation (CA) of a plurality of component carriers (CCs) to: 
receive a sidelink synchronization signal (SLSS) on each of one or more selected CCs in a subframe, wherein the SLSS is for synchronization with other UEs for the sidelink operation; 
receive a physical sidelink broadcast channel (PSBCH) on the selected one or more CCs in the same subframe used for transmission of the SLSS, wherein the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation; and 
receive one or more physical sidelink shared channels (PSSCHs) in accordance with the carrier aggregation, wherein the PSSCHs are transmitted on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs.”
Claim 1 of U.S. Patent No. 10,813,062 recites, “An apparatus of a User Equipment (UE) configured for sidelink operation in accordance with a carrier aggregation (CA) of a plurality of component carriers (CCs), the apparatus comprising: 
one or more processors, configured to: 
select one or more CCs of the plurality of CCs for transmission of a sidelink synchronization signal (SLSS) and a physical sidelink broadcast channel (PSBCH); 
encode the SLSS for transmission on each of selected CCs in a subframe, wherein the SLSS is for synchronization by other UEs for the sidelink operation; 
encode the PSBCH for transmission on the selected CCs in the same subframe used for transmission of the SLSS, wherein the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation; and 
encode one or more physical sidelink shared channels (PSSCHs) for transmission in accordance with the carrier aggregation, wherein the PSSCHs are encoded for transmission on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs; 
perform transmission on the plurality of CCs in accordance with the plurality of parameters.”
Claim 21 is an apparatus claim that causes a UE to perform three receiving functions. 
Regards to the first receiving function, i.e., “receive a sidelink synchronization signal (SLSS)” as indicated in italics above, it corresponds the limitation of “the SLSS for transmission” in claim 1 of U.S. Patent No. 10,813,062. In fact, the limitation of “receive a sidelink synchronization signal (SLSS)” is obvious based on the teaching of “the SLSS for transmission” in claim 1 of U.S. Patent No. 10,813,062. 
Consequently, the limitation of “receive a sidelink synchronization signal (SLSS) on each of one or more selected CCs in a subframe, wherein the SLSS is for synchronization with other UEs for the sidelink operation” is obvious based on the limitation of “the SLSS for transmission on each of selected CCs in a subframe, wherein the SLSS is for synchronization by other UEs for the sidelink operation” in claim 1 of U.S. Patent No. 10,813,062.
Regards to the second receiving function, i.e., “receive a physical sidelink broadcast channel (PSBCH)” as indicated in italics above, it corresponds the limitation of “the PSBCH for transmission” in claim 1 of U.S. Patent No. 10,813,062. In fact, the limitation of “receive a physical sidelink broadcast channel (PSBCH)” is obvious based on the teaching of “the PSBCH for transmission” in claim 1 of U.S. Patent No. 10,813,062. 
Consequently, the limitation of “receive a physical sidelink broadcast channel (PSBCH) on the selected one or more CCs in the same subframe used for transmission of the SLSS, wherein the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation” is obvious based on the limitation of “the PSBCH for transmission on the selected CCs in the same subframe used for transmission of the SLSS, wherein the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation” in claim 1 of U.S. Patent No. 10,813,062.
Regards to the third receiving function, i.e., “receive one or more physical sidelink shared channels (PSSCHs)” as indicated in italics above, it corresponds the limitation of “one or more physical sidelink shared channels (PSSCHs) for transmission” in claim 1 of U.S. Patent No. 10,813,062. In fact, the limitation of “receive one or more physical sidelink shared channels (PSSCHs)” is obvious based on the teaching of “one or more physical sidelink shared channels (PSSCHs) for transmission” in claim 1 of U.S. Patent No. 10,813,062. 
Consequently, the limitation of “receive one or more physical sidelink shared channels (PSSCHs) in accordance with the carrier aggregation, wherein the PSSCHs are transmitted on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs” is obvious based on the limitation of “one or more physical sidelink shared channels (PSSCHs) for transmission in accordance with the carrier aggregation, wherein the PSSCHs are encoded for transmission on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs” in claim 1 of U.S. Patent No. 10,813,062.
As the limitation mappings presented above, claim 21 includes similar elements that are a part of the limitations in claim 1 of U.S. Patent No. 10,813,062. In fact, claim 21 is merely a broader version of the claim 1 of U.S. Patent No. 10,813,062 by eliminating some terms, e.g., “encode,” “perform transmission on the plurality of CCs in accordance with the plurality of parameters,” etc. as indicated in italics in claim 1 of U.S. Patent No. 10,813,062 above.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 22-40 as follows:
11.	Claims 22 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 6 of U.S. Patent No. 10,813,062, individually. 
12.	Claims 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,813,062, individually. 
13.	Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,813,062. 
14.	Claims 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 10, 12, and 13 of U.S. Patent No. 10,813,062, individually. 
15.	Claims 32-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 9, and 13 of U.S. Patent No. 10,813,062, individually. 
16.	Claims 37-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9, and 10 of U.S. Patent No. 10,813,062, individually. 

Allowable Subject Matter
17.	Claims 21-40 would be allowable if rewritten or amended to overcome the claim objection under 37 CFR 1.75(c) and the rejection(s) under 35 U.S.C. 112(b), and also to overcome the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Khoryaev et al. (US 2020/0053675) and Nimbalker et al. (US 2019/0141647) are generally directed to configuring an UE for carrier aggregation using a primary component carrier (CC) and a secondary CC, wherein the UE attempts to detect a sidelink synchronization signal (SLSS) from another UE on the primary CC, and if the SLSS from the other UE is detected: determines, based on the detected SLSS, a common time synchronization for the primary CC and the secondary CC for vehicle-to-vehicle (V2V) sidelink transmissions in accordance with the carrier aggregation; the UE to decode sidelink synchronization signals (SLSSs) received on component carriers (CCs) of a carrier aggregation, where synchronization resources for SLSS transmissions are aligned across the CCs at subframe boundaries in time, restricted to a portion of the CCs, and restricted to a same sub-frame.
However, in consideration of the preliminary amendment and the information disclosure statement filed September 24, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation;” and “wherein the PSSCHs are transmitted on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs,” as specified in claim 21.
Similar limitations are included in claims 32 and 37.
Dependent claims 22-31, 33-36, and 38-40 are also allowable for incorporating the features recited in the independent claim.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;

	Nimbalker et al. (US 2019/0141647) is directed to the UE to decode sidelink synchronization signals (SLSSs) received on component carriers (CCs) of a carrier aggregation, where synchronization resources for SLSS transmissions are aligned across the CCs at subframe boundaries in time, restricted to a portion of the CCs, and restricted to a same sub-frame;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473